DETAILED ACTION
	This is an allowability notice in response to amendments filed 04/28/2022. Claims 1-20 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Based on the arguments made, the claims have overcome the previous prior art rejections. The prior art of record teaches obtaining a multi-layer tensor by generating a representation of an environment around the vehicle including potential path trajectories of the vehicle and using the tensor as an input to a convolutional neural network (Xu, US 20200209872); a tensor representing an environment fluctuating based on input elements (Yasui, US 20210300348); and optimizing a path using time to collision and jerk (Weibwange, US 20190377352)
In an updated search prior art was found that teaches training artificial neural networks with data sets encoded in tensors (Hayward, US 20210256616; Caspers, US 20210072397; Lockwood, US 20190196464) and stacking projected sensor data into groupings of tensors in a system that predicts object locations (Ogale, US 11216674). However, prior art was not found that teaches three distinct tensors in which the first tensor is generated by discretizing a driving environment in two dimensions, the second tensor is generated with collision locations for a vehicle in three dimensions and the third tensor is generated with potential locations of the vehicle in four dimensions as taught by independent claims 1, 6, 12 and 19. Thus, the prior art does not singly or in combination teach all of the claim limitations together.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Allowable Subject Matter
	Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664